DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 22 and 27 filed July 5, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0296876) in view of Hunukumbure et al. (US 2021/0014021).
Regarding claims 1 and 22, Zhang et al. disclose a method of wireless communication at a UE and an apparatus for wireless communication at a UE (Figure 6, 600), comprising:
A memory (Figure 6, 620); and
At least one processor coupled to the memory (Figure 6, 605) and configured to:
Transmitting a capability indication for more than one PT-RS port for receiving a downlink shared channel (Paragraph 0022, UE reports to base station the number of DMRS port groups and PT-RS ports in can support as UE capability); and
Receiving a configuration for a maximum number of downlink PT-RS ports from a base station (Paragraphs 0022-0023, DCI control signaling to indicate PT-RS and DMRS port based on UE capability; Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI).
Zhang et al. do not disclose the following limitations found in Hunukumbure et al.: based on a first TCI state and a second TCI state and determining a number of downlink PT-RS ports based on a number of TCI states indicated in DCI from the base station, wherein the number of downlink PT-RS ports corresponds to the maximum number of downlink PT-RS ports or is different form the maximum number of downlink PT-RS ports (Hunukumbure et al., Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI; The number of PTRS ports corresponding to the maximum or being different from the maximum is encompassed by the combination of Zhang et al. and Hunukumbure et al. in that Zhang et al. teaches a maximum number of PTRS ports in a UE capability message indicating a number of supported PTRS ports [Paragraph 0022], Hunukumbure et al. teaches a number of PTRS ports based on number of TCI states. Thus, it is clear that the number of PTRS ports may, at the very least, be different from the maximum number of PTRS ports).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Hunukumbure et al. in order to configure PTRS (Hunukumbure et al., Paragraphs 0078-0085).
Regarding claims 2 and 23, Hunukumbure et al. disclose determining a number of downlink PT-RS ports based on at least one of the configuration for the maximum number of downlink PT-RS ports, or a number of DMRS CDM groups indicated in the DCI from the base station (Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI. TCI state in DCI may only indicate PTRS port associated to its own DMRS port group; Paragraph 0014, PTRS frequency density…DMRS port group associated with one PTRS port).
Regarding claims 3 and 24, Zhang et al. disclose wherein the UE determines the number of downlink PT-RS ports to be one when the maximum number of downlink PT-RS ports is one (Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI. The DCI indicates one or more PT-RS antenna ports).
Regarding claims 4 and 24, Zhang et al. disclose wherein the UE determines the  number of downlink PT-RS ports based on at least one of the number of TCI states or the number of DMRS CDM groups when the maximum number of downlink PT-RS ports is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 5 and 25, Zhang et al. disclose wherein the UE determines the  number of downlink PT-RS ports is one when the number of TCI states is one or the number of DMRS CDM groups is one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 6 and 25, Zhang et al. disclose wherein the UE determines the  number of downlink PT-RS ports to be more than one when the number of TCI states is more than one or the number of DMRS CDM groups is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 7 and 26, Zhang et al. in view of Hunukumbure et al. disclose determining a first PT-RS port base on a first, lowest indexed DMRS port corresponding to a first TCI state; and determining a second PT-RS port based on a second, lowest indexed DMRS port corresponding to the second TCI state (Zhang et al., Paragraphs 0205-0207, determining first PT-RS AP is associated with a DMRS AP with a lowest index in a first codeword and a second PT-RS AP is associated with a lowest index in a second codeword; Hunukumbure et al., Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI).
Regarding claim 8, Zhang et al. in view of Hunukumbure et al. disclose determining the first TCI state and the second TCI state from a TCI field in DCI received from the base station (Zhang et al., Paragraph 0032, TCI configuration communicated to UE in configuration information transmitted by a gNB; Hunukumbure et al., Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI).
Regarding claims 9 and 26, Zhang et al. disclose determining a first PT-RS port based on a first, lowest indexed DMRS port in a first indicated CDM group; and determining a second PT-RS port based on a second, lowest indexed DMRS port in a second indicated CDM group (Paragraph 0050, PT-RS AP configured by DCI and/or RRC signaling or determined by the AP index for another DMRS CDM group, e.g. lowest antenna port within another DMRS CDM group).
Regarding claim 10, Zhang et al. disclose determining the first indicated CDM group and the second indicated CDM group in DCI received from the base station (Paragraph 0038, CDM group configured by higher layer signaling or DCI).
Regarding claim 11, Zhang et al. disclose receiving the first PT-RS port and the second PT-RS port based on QCL properties of the corresponding DMRS port (Paragraphs 0033, DMRS port groups based on QCL configuration).
Regarding claims 12 and 27, Zhang et al. disclose a method of wireless communication at a base station and an apparatus for wireless communication at a base station (Figure 5, 511 and 512), comprising:
A memory (Inherent in 511 and 512); and
At least one processor coupled to the memory (Inherent in 511 and 512) and configured to:
Receiving a capability indication from a UE for more than one PT-RS port for receiving a downlink shared channel (Paragraph 0022, UE reports to base station the number of DMRS port group and PT-RS ports in can support as UE capability); and
Configuring the UE for a maximum number of downlink PT-RS ports from a base station (Paragraph 0023, DCI control signaling from base station to indicate PT-RS and DMRS port based on UE capability; Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI).
Zhang et al. do not disclose the following limitations found in Hunukumbure et al.: based on a first TCI state and a second TCI state and determining a number of downlink PT-RS ports based on a number of TCI states indicated in DCI from the base station, wherein the number of downlink PT-RS ports corresponds to the maximum number of downlink PT-RS ports or is different form the maximum number of downlink PT-RS ports (Hunukumbure et al., Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI; The number of PTRS ports corresponding to the maximum or being different from the maximum is encompassed by the combination of Zhang et al. and Hunukumbure et al. in that Zhang et al. teaches a maximum number of PTRS ports in a UE capability message indicating a number of supported PTRS ports [Paragraph 0022], Hunukumbure et al. teaches a number of PTRS ports based on number of TCI states. Thus, it is clear that the number of PTRS ports may, at the very least, be different from the maximum number of PTRS ports).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Hunukumbure et al. in order to configure PTRS (Hunukumbure et al., Paragraphs 0078-0085).
Regarding claims 13 and 28, Hunukumbure et al. disclose determining a number of downlink PT-RS ports based on at least one of the configuration for the maximum number of downlink PT-RS ports, or a number of DMRS CDM groups indicated in the DCI from the base station (Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI. TCI state in DCI may only indicate PTRS port associated to its own DMRS port group; Paragraph 0014, PTRS frequency density…DMRS port group associated with one PTRS port).
Regarding claims 14 and 29, Zhang et al. disclose wherein the base station transmits the PT-RS using a single PTRS port when the maximum number of downlink PT-RS ports is one (Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI. The DCI indicates one or more PT-RS antenna ports).
Regarding claims 15 and 29, Zhang et al. disclose wherein the base station transmits the PT-RS using the number of downlink PT-RS ports based on at least one of the number of TCI states or the number of DMRS CDM groups when the maximum number of downlink PT-RS ports is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claim 16, Zhang et al. disclose wherein the base station transmits the PT-Rs using single PT-RS port when the number of TCI states is one or the number of DMRS CDM groups is one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 17 and 29, Zhang et al. disclose wherein the base station transmits the PT-RS using more than one PT-RS port when the number of TCI states is more than one or the number of DMRS CDM groups is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 18 and 30, Zhang et al. in view of Hunukumbure et al. disclose wherein the base station transmits the PT-RS using a first PT-RS port that corresponds to a first, lowest indexed DMRS port for the first TCI state; and transmits the PT-RS using a second PT-RS port that corresponds to a second, lowest indexed DMRS port for the second TCI state (Zhang et al., Paragraphs 0205-0207, determining first PT-RS AP is associated with a DMRS AP with a lowest index in a first codeword and a second PT-RS AP is associated with a lowest index in a second codeword; Hunukumbure et al., Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI).
Regarding claim 19, Zhang et al. in view of Hunukumbure et al. disclose indicating the first TCI state and the second TCI state in a TCI field in the DCI (Zhang et al., Paragraph 0032, TCI configuration communicated to UE in configuration information transmitted by a gNB; Hunukumbure et al., Paragraphs 0084-0085, number of DL PTRS ports is higher-layer configured per TCI state for PDSCH transmission in the higher layer parameter DL PTRS ports and the number of DL PRTS ports associated to the TCI in DCI).
Regarding claims 20 and 30, Zhang et al. disclose wherein the base station transmits the PT-RS using a first PT-RS port that corresponds to a first, lowest indexed DMRS port in a first indicated CDM group; and transmits the PT-RS using a second PT-RS port that corresponds to a second, lowest indexed DMRS port in a second indicated CDM group (Paragraph 0050, PT-RS AP configured by DCI and/or RRC signaling or determined by the AP index for another DMRS CDM group, e.g. lowest antenna port within another DMRS CDM group).
Regarding claim 21, Zhang et al. disclose wherein the first indicated DMRS CDM group and the second indicated DMRS CDM group is indicated in the DCI from the base station (Paragraph 0038, CDM group configured by higher layer signaling or DCI), and wherein the first PT-RS port and the second PT-RS port is transmitted based on QCL properties of the corresponding DMRS port (Paragraphs 0033, DMRS port groups based on QCL configuration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

July 25, 2022